                 IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          ASHEVILLE DIVISION
                              1:19 CV 131

LONNIE JOHNSON,                       )
                                      )
                 Plaintiff,           )
                                      )
vs.                                   )                               ORDER
                                      )
MIND YOUR BUSINESS, INC.,             )
                                      )
                 Defendant.           )
_____________________________________ )

       This matter is before the Court upon the Motion for Admission Pro Hac Vice and

Affidavit (Doc. 18) filed by Ruth M. Allen. The Motion indicates that Ms. Allen, a member

in good standing of the Bar of this Court, is local counsel for Plaintiff and that she seeks

the admission of Sergei Lemberg, who the Motion represents as being a member in good

standing of the Bar of the Supreme Court of Connecticut. It further appears that the

requisite admission fee has been paid.

       Accordingly, the Court GRANTS the Motion (Doc. 18) and ADMITS Sergei

Lemberg to practice pro hac vice before the Court in this matter while associated with local

counsel.
                                    Signed: May 13, 2019
